Case 1:16-cv-01005-SJ-PK Document 74 Filed 12/17/19 Page 1 of 2 PageID #: 1493




December 17, 2019                                                        Daniel Ruzumna
                                                                         Partner
                                                                         (212) 336-2034
                                                                         druzumna@pbwt.com




By ECF



Hon. Peggy Kuo
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     Nasimova v. Attentive Home Care Agency, Inc., et al., 16-cv-01005
                       (E.D.N.Y.) (SJ) (PK)

Dear Judge Kuo:

                We represent Defendants Attentive Home Care Agency, Inc., d/b/a Always Home
Care (“Attentive”), and Yelena Pustilnik (collectively, “Defendants”) in the above-captioned
matter. Consistent with the Court’s November 8, 2019 Order, we are writing on behalf of the
parties to provide the Court with a status report.

                As the Court is aware, at a JAMS mediation session that took place on October
31, 2019, the parties reached an agreement in principle to resolve all of Plaintiffs’ claims against
Defendants on a class-wide basis.1 Since that time, the parties have been working diligently to
draft a settlement agreement (the “Agreement”) that reflects the results of their negotiations. The
parties have exchanged drafts and have conferred multiple times regarding the Agreement and
the supporting documents thereto. The terms of the Agreement are nearly finalized.




1
  During the course of the mediation, Plaintiffs informed Defendants that they intended to seek
leave to amend their complaint to allege an additional claim. Defendants have consented to this
amendment and the parties agreed to resolve the additional claim as a part of their class-wide
settlement. On December 13, 2019, Defendants filed a stipulation reflecting that all parties
consented to the amendment, and on December 14, 2019, Plaintiffs filed their Amended
Complaint.


11557018
Case 1:16-cv-01005-SJ-PK Document 74 Filed 12/17/19 Page 2 of 2 PageID #: 1494



Hon. Peggy Kuo
December 17, 2019
Page 2

                Furthermore, the parties are working to engage a claims administrator and have
continued to compile and exchange the information that will be necessary to effectuate the
settlement in the event that it is approved, including the information needed to provide notice to
the proposed settlement class members and to calculate each class member’s anticipated
recovery under the proposed settlement. Because the settlement covers multiple claims for a
substantial number of aides over a period of nearly a decade, this process is taking slightly longer
than anticipated. In light of the upcoming holidays the parties anticipate that they will need a
short amount of time into the new year to retain a claims administrator and gather the remaining
information necessary to calculate the anticipated individual recovery amounts.

               The parties therefore request that the Court continue to hold in abeyance its ruling
on the pending motion for class certification while the parties finalize the terms of their
settlement and engage a claims administrator. The parties will move for preliminary approval of
the settlement by January 10, 2020.

                                                         Respectfully submitted,

                                                         /s/ Daniel S. Ruzumna

                                                         Daniel S. Ruzumna


cc:    William C. Rand, Esq., counsel for Plaintiff (by ECF)




11557018
